department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l number release date date cc psi b02 preno-145461-02 uilc memorandum for associate area_counsel cc sb sea from carolyn hinchman gray senior counsel cc psi heather faught cc psi subject reporting of settlement proceeds this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue what are the tax consequences to taxpayers of the payment of settlement proceeds for lost fishing income devaluation of an owner’s fishing permit and devaluation of fishing boats when the fishing activity is conducted by a corporation or partnership formed either before or after these damages occurred conclusions more fact development is necessary to adequately address the tax consequences of the settlement proceeds for lost fishing income devaluation of an owner’s fishing permit and devaluation of fishing boats when the fishing activity is conducted by a corporation or partnership formed either before or after these damages occurred facts a qualified_settlement_fund has begun distributing settlement payments to taxpayers compensatory_damages are for lost fishing income devaluation of an owner’s fishing permit and devaluation of fishing boats punitive_damages are paid in proportion to the compensatory_damages preno-145461-02 under state law the fishing permit may only be owned by an individual fishing activities are frequently carried on through a partnership or a corporation where a partner or a shareholder remains the legal owner of the fishing permit case development hazards and other considerations in order to answer your questions as to the effect of the settlement proceeds we need to have more information in particular this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions heather c maloy associate chief_counsel passthroughs special industries by carolyn hinchman gray senior counsel branch office of associate chief_counsel passthroughs special industries
